In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00322-CR


                      TONY THOMAS GONZALEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 181st District Court
                                    Potter County, Texas
                Trial Court No. 62,641-B, Honorable John B. Board, Presiding

                                  November 20, 2013

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Tony Thomas Gonzalez, filed Notice of Appeal of an order amending

the terms of condition of his deferred adjudication community supervision to include

SAFPF. Appellant’s counsel filed a Motion to Dismiss Appeal on November 14, 2013.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at
appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                              Mackey K. Hancock
                                                  Justice


Do not publish.




                                          2